J. S33010/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   v.                   :
                                        :
JAVIER RAMOS,                           :          No. 1215 EDA 2013
                                        :
                          Appellant     :


         Appeal from the Judgment of Sentence, January 31, 2013,
              in the Court of Common Pleas of Lehigh County
            Criminal Division at Nos. CP-39-CR-0002292-2012,
                         CP-39-CR-0002296-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND STABILE, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:FILED NOVEMBER 25, 2014

      Appellant appeals the judgment of sentence entered following his

conviction for burglary, attempted burglary, criminal trespass, criminal

mischief, theft by unlawful taking, receiving stolen property, and conspiracy,

which arose from three burglaries committed in Lehigh and Northampton

Counties in February and March of 2012. Finding no merit in the issues on

appeal, we will affirm.

      Appellant raises the following issues on appeal:

            1.    Was the jury’s verdict of “Guilty” at the end of
                  the trial based upon insufficient evidence
                  presented at trial, specifically as it relates to
                  counts number seven, eight, nine, eleven, and
                  twelve (7,8,9,11,12) in case 2296/2012?

            2.    Did the Trial Court err when it denied the
                  Appellant’s and Co-Defendant’s Motions in
J. S33010/14


                   Limine, which requested that prison phone
                   calls, which contained hearsay statements
                   from uncharged individuals, not be allowed to
                   be played for the jury?

            3.     Did the Trial Court err when it denied the
                   Appellant’s request for a limiting instruction on
                   the phone calls?

Appellant’s brief at 4.

      We find no error with the trial court’s analysis.       After a thorough

review of the record, the briefs of the parties, the applicable law, and the

well-reasoned opinion of the trial court, it is our determination that there is

no merit to the questions raised on appeal.       The trial court’s meticulous,

26-page opinion, filed on August 20, 2013, comprehensively discusses and

properly disposes of the questions presented. We will adopt it as our own

and affirm on that basis.1

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/25/2014




1
  We would add to the trial court’s analysis on the hearsay issue by noting
that at no point does appellant identify to which statements he is objecting,
nor does he explain how he was prejudiced by them. Thus, we also find this
issue to be inadequately presented.


                                      -2-
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM
Circulated 10/29/2014 02:48 PM